UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-1097



PATRICIA M. SMITH,

                                            Plaintiff - Appellant,

          versus

HUNT MANUFACTURING COMPANY,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Western Dis-
trict of North Carolina, at Statesville. Carl Horn III, Chief
Magistrate Judge. (CA-94-131-5-H)


Submitted:   February 13, 1997         Decided:     February 25, 1997


Before WIDENER and HAMILTON, Circuit Judges, and BUTZNER, Senior
Circuit Judge.

Affirmed by unpublished per curiam opinion.


Patricia M. Smith, Appellant Pro Se. Randel Eugene Phillips, Karin
Marie McGinnis, MOORE & VAN ALLEN, Charlotte, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order granting summary

judgment for the Defendants in her Title VII discrimination and re-

taliation claims based on race. We have reviewed the record and the

district court's opinion and find no reversible error. Accordingly,

we affirm on the reasoning of the district court. Smith v. Hunt
Manufacturing Co., No. CA-94-131-5-H (W.D.N.C. Nov. 28, 1995). We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                2